DETAILED ACTION
Claims 1-14 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020, 1/4/2021, and 3/2/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, Kalgren et al. (US PGPUB 2012/0191384 A1, hereinafter Kalgren) represents the best art of record. However, Kalgren fails to encompass all of the limitations of currently amended independent claims 1 and 14.
Specifically, Kalgren teaches a method of operating a field device (see Abstract, method of operating sensor for electronic system), including measuring or monitoring at least one measurement variable at an operating site and of predictive monitoring of a compliancy of at least one characteristic of the field device to a requirement specified for the field device (see [0007], measuring and predicting of useful life of system, considered monitoring of a compliancy of the device), the method including steps of: continuously monitoring the characteristic by: at consecutive times determining a deviation between a measured value of a monitored variable determined by the field device and a reference value of the monitored variable, wherein the deviations are indicative of a degree of compliancy to said requirement, recording the deviations (see [0207], recording and comparison of deviations from reference temperatures; see also claim 25), determining a remaining time remaining until the deviations will exceed said deviation range, by: determining a simulated value of the remaining time by performing a Monte Carlo simulation, and generating an output informing about the remaining time (see claims 23 and 26, use of Monte Carlo simulation to predict remaining lifetime of the device).
However, Kalgren fails to specifically teach applying a filter to the recorded deviations, based on the deviations and the filtered deviations determining a noise superimposed on the filtered deviations, at the end of at least one monitoring time interval, during which three or more deviations have been recorded and wherein none of these deviations exceeded a deviation range defined for the deviations based on the requirement, determining a remaining time remaining until the deviations will exceed said deviation range, by: for at least two different deviation pairs, each comprising a first and a second deviation determined based on the filtered deviations comprised in the monitoring time interval, determining a simulated value of the remaining time by performing a Monte Carlo simulation based on the noise and the respective deviation pair, based on the simulated values determining the remaining time, and generating an output informing about the remaining time.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 14 and the examiner can find no teachings for a method of operating a field device as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855